Citation Nr: 1141654	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-14 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive/anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to December 1997 and from January 2003 to April 2004.  Service in Southwest Asia is indicated by the record.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim.  

The Veteran filed a claim of entitlement to service connection for depression and anxiety disorder.  Although service connection for any other psychiatric disability has not been claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disabilities.  See Clemons v. Shinseki, 22 Vet. App.128 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].

The issue of entitlement to service connection for a traumatic brain injury has been raised by the record in a statement from the Veteran dated in November 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in June 2007.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran was afforded a VA psychological examination in August 2007.  After examination of the Veteran and review of his medical history (including review of his claims folder), the examiner rendered diagnoses of cognitive disorder secondary to traumatic brain injury; depressive disorder, not otherwise specified (NOS); anxiety disorder, NOS; and alcohol dependence.  He concluded that "[i]t is more likely than not that the [V]eteran's psychiatric conditions were caused during his military service."  Crucially, it appears that the VA examiner based his conclusion on a reported in-service motor vehicle accident.  However, the evidence of record shows that the Veteran's motor vehicle accident occurred in November 2005 following his discharge from active duty.  See, e.g., a private treatment record from T.S., M.D., dated in March 2007.  Pertinently, as noted above, the Veteran served on active duty from July 1997 to December 1997 and from January 2003 to April 2004.  Moreover, there is no indication that the November 2005 motor vehicle accident occurred during a period of inactive duty for training (INACDUTRA).  As such, the Board finds that the August 2007 VA examination is inadequate for rating purposes as it appears to be based on an inaccurate factual background.  

There are no other medical records currently associated with the Veteran's VA claims folder which offer an opinion as to a possible causal relationship between the Veteran's depression, anxiety, or any other psychiatric disorder and his military service.

After having carefully considered the matter, the Board is of the opinion in light of the foregoing that a clarifying VA examination would be probative in ascertaining whether the Veteran's current major depressive and anxiety disorder, or any other acquired psychiatric disorder, is etiologically related to his active military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Additionally, on Remand, the RO should verify the dates of the Veteran's period of active duty for training (ACDUTRA) and INACDUTRA and request copies of any pertinent service treatment during these periods of service.    

Accordingly, the case is REMANDED for the following action:

1. The RO should verify all periods of the Veteran's ACDUTRA and INACDUTRA and obtain service treatment records covering such periods of service.

2. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who have treated him for his psychiatric disorder(s) since separation from active duty.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.
  
3. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current acquired psychiatric disorder.

b)  For each acquired psychiatric disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's periods of military service, to include his service in Southwest Asia.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
4. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

